     Case 2:19-cv-00579-KJM-CKD Document 22 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY C. BONTEMPS,                                No. 2:19-cv-00579-KJM-CKD
12                         Plaintiff,
13            v.                                          ORDER
14    K. POWELL,
15                         Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed under

18   42 U.S.C. § 1983. On October 16, 2020, this court ordered plaintiff to pay the filing fees for this

19   action within 14 days. ECF No. 17. Plaintiff was warned that his failure to do so would result in

20   the dismissal of this action. The fourteen-day period has now expired, and plaintiff has not paid

21   the filing fee to be able to proceed with this action.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. This action is dismissed without prejudice for plaintiff’s failure to pay the filing fee in

24                 full following the revocation of his in forma pauperis status.

25          2. The Clerk of Court is directed to enter judgment and to close this case.

26   DATED: January 22, 2021.

27

28
                                                          1
